Name: 2011/202/EU: Council Decision of 28 February 2011 on the conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of the Congo on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT)
 Type: Decision
 Subject Matter: trade policy;  wood industry;  forestry;  Africa;  trade;  European construction
 Date Published: 2011-04-06

 6.4.2011 EN Official Journal of the European Union L 92/126 COUNCIL DECISION of 28 February 2011 on the conclusion of a Voluntary Partnership Agreement between the European Union and the Republic of the Congo on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT) (2011/202/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(3) and the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) and (7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In May 2003 the European Commission published an EU Action Plan for forest law enforcement governance and trade (FLEGT) which called for measures to address illegal logging through the development of voluntary partnership agreements with timber-producing countries. Council conclusions on this Action Plan were adopted in October 2003 (1) and Parliament adopted a resolution on 11 July 2005 (2). (2) In accordance with Council Decision 2010/615/EU (3), the Voluntary Partnership Agreement between the European Union and the Republic of the Congo on forest law enforcement, governance and trade in timber and derived products to the European Union (hereinafter the Agreement) was signed on 17 May 2010, subject to its conclusion at a later date. (3) The Agreement should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Congo on forest law enforcement, governance and trade in timber and derived products to the European Union (FLEGT) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered on behalf of the Union to make the notification provided for in Article 28 of the Agreement, in order to bind the Union. Article 3 The Union shall be represented by representatives of the Commission in the Joint Agreement Implementation Committee set up in accordance with Article 19 of the Agreement. The Member States may participate in meetings of the Joint Agreement Implementation Committee as members of the Union delegation. Article 4 For the purpose of amending the Annexes to the Agreement on the basis of Article 26 thereof, the Commission is authorised, in accordance with the procedure laid down in Article 11(3) of Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (4), to approve such amendments on the Unions behalf. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 February 2011. For the Council The President FELLEGI T. (1) OJ C 268, 7.11.2003, p. 1. (2) OJ C 157 E, 6.7.2006, p. 482. (3) OJ L 271, 15.10.2010, p. 1. (4) OJ L 347, 30.12.2005, p. 1.